DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 14, drawn to a deicing fluid recovery system, classified in B64F 5/23.
II. Claims 15 – 20, drawn to a method of recovering deicing fluid, classified in B64F 5/23.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product, i.e., without a holding tank.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: inventions I and II require different search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Bradley Shelowitz on 02/10/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1 – 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taricco (US 5,857,646) in view of Shaw (US 5,318,254).
Regarding claim 1, Taricco discloses a deicing fluid recovery system (12), comprising: a holding tank (38) configured to store deicing fluid; and a receptacle (mat 20) configured to capture deicing fluid from the aircraft during a deicing procedure and transfer the deicing fluid into the holding tank, such that deicing fluid runoff from the aircraft is captured into the receptacle before the deicing fluid runoff contacts ground.  Taricco fails to teach that the system is on a vehicle and moveable adjacent to an aircraft. However, Shaw discloses an aircraft maintenance robot having a deicing fluid recovery system (claim 12 of Shaw), wherein the recovery system is placed on a vehicle (28) and is moveable adjacent to the aircraft. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the use of a vehicle to support the fluid recovery system in order to provide an efficient means of operating by being configured to move around the aircraft as needed.
Regarding claim 7, Taricco as modified by Shaw discloses that the receptacle defines an inner surface (top of the mat) and an outer surface (bottom of the mat), the receptacle having a drain (Col. 1; lines 25 – 27, Taricco) defined through the respective inner and outer surfaces.  
Regarding claim 8, Taricco as modified by Shaw discloses that the inner surface of the receptacle includes protrusions (32, Taricco).  
Regarding claim 9, Taricco as modified by Shaw fails to teach that the receptacle includes at least one of a filter and a mesh disposed over the drain. Examiner takes Official Notice that a filter or a mesh is very well known in the art and it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a filter or a mesh on the mat in order to prevent debris from entering the system.
Regarding claims 10 and 11, Taricco as modified by Shaw fails to teach that the receptacle includes at least one sensor configured to detect at least one of an overflow within the receptacle, an obstruction inside of the receptacle, and an obstruction outside of the receptacle. However, Examiner takes Official Notice that overflow sensors are very well known in the art and it would have been obvious to one having ordinary skill in the art at the time the invention was made to include one in order to prevent excess fluid from collecting on the mat due to obstructions or debris.
Regarding claim 12, Taricco as modified by Shaw discloses that the receptacle is formed from a polymer (Col. 2; line 34, Taricco).  
Regarding claim 13, Taricco as modified by Shaw fails to disclose that the receptacle defines a semi-spherical shape, the receptacle having a flange extending outwardly from a perimeter thereof, the flange configured to enlarge a surface area of the receptacle for capturing deicing fluid. However, it would have been an obvious matter of design choice to make the different portions of the mat of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 14, Taricco as modified by Shaw discloses that the vehicle is a utility vehicle.

Allowable Subject Matter
Claims 2 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALENTINA XAVIER/Primary Examiner, Art Unit 3642